Opinion of the Court, by
Dole, J.
McCully, J., Dissenting.
The defendant was sued in assumpsit before the District Court of IColoa for $120, and though the decision was against him for $36.66, he was satisfied with it and took no appeal; the plaintiff, however, appealed the case to the Circuit Justice at Chambers, who gave judgment for him for $116; the defendant was now aggrieved, and desired to appeal to the Circuit Court upon the facts. A certificate of appeal was at first refused him, upon the ground that there could be no further appeal on the facts under Chapter LXII., Laws 1886 ; but he was afterwards furnished with such certificate upon the understanding that the question of his right of appeal should be settled by the Circuit Court. At the last February Term of the Circuit Court it was decided that the defendant had no right of appeal from the Circuit Justice at Chambers to a jury, and the plaintiff’s motion that the case be stricken from the calendar was allowed, to which ruling the defendant by his counsel excepted, and thereafter filed his bill of exceptions, which was allowed.
*622It is contended by plaintiff’s counsel that Chapter LXII. of the Laws of 1886 has destroyed the former right of appeal from Circuit Justices at Chambers upon issues of fact. The law referred to is as follows :
“ Section 1. From and after the passing of this Act any person desirous of appealing from the decision of any police or district justice, in any case whether civil or criminal, may, upon giving the notices and paying the costs and giving the bonds now required by law, appeal from any such decision to any Circuit Judge at Chambers, or if on the Island of Oahu, to one of the Justices of the Supreme Court in Chambers, or to the Circuit Court of the same judicial district; or if on the Island of Oahu, to the Supreme Court, at the election of the party appealing, to be stated at the time the appeal is taken, and no further or other appeal on any question of fact shall be allowed. In appeals where no bond is now required by law, none shall be required hereunder.’'
Upon the plaintiff’s contention, a party who is satisfied with a decision in a police or district court, and does not appeal from such decision, may not appeal to a jury from the Judge at Chambers, if the other party appeals to such Judge and obtains a reversal of the decision of the lower court: that is, a party is deprived of his right to a jury trial by the law in question, unless he makes his election and takes his appeal to a jury upon the decision of a police or district justice, even though that decision is in his favor. It is not the policy of law to encourage litigation, and we do not deem it necessary to state' reasons why we think that a party who accepts the decision of one court is not thereby prejudiced in his rights of appeal when the same case is decided in an appellate court. The defendant has a constitutional right to a jury trial unless he has waived it. Upon the decision of the case in the district court, he had no opportunity and was not called upon to make his election between a jury trial and a hearing at chambers on appeal, as he was not aggrieved by that decision, and his failure to appeal at that stage was not a waiver of his right to a jury trial. When the *623case was decided by the Circuit Justice unfavorably to the defendant, then for the first time was he called to decide whether or not he would take his right to a jury trial; a failure to perfect his appeal would have been a waiver of this right.
If the law in question conflicts with this constitutional right of the defendant to a trial by jury, it will have to give way. But we do not think that it is necessarily inconsistent with such right. The provision of the statute in question sets forth the necessary course of action of a “person desirous of appealing from the decision of any police or district justice ; ” he is required to give notice, to pay costs and give bonds according to law, and to elect to which court he takes his appeal, and to state such election at the time the appeal is taken ; the statute finishes the sentence with the words “and no further or other appeal on any question of fact shall be allowed.” This by reasonable construction refers to the party under discussion, i.e., the “person desirous of appealing from the decision of any police or district justice : ” to him, having had his election, “no further or other appeal on any question of fact is allowed ; ” but the law does not purport to define the rights of the other party who is not “ desirous of appealing from the decision of any police or district justice,” either by its own provisions which make no reference to the other party, or by its title, which is “An Act to Amend the Law Regulating Appeals from Police and District Courts.” “Every law shall embrace but one object, and that shall be expressed in its title.” (Constitution, Article 77.) It will be seen by the title of this law that it excludes all consideration of appeals from justices at chambers.
The exceptions are therefore allowed, and the case ordered to be placed on the calendar for the next term of the Circuit Court of the Fourth Judicial Circuit.